EXHIBIT 10.2

CONSENT AND WAIVER AGREEMENT

(Subsequent Investors)

This CONSENT AND WAIVER AGREEMENT (this “Agreement”) is made and entered into as
of this 16th day of April, 2008 among Vertical Communications, Inc., a Delaware
corporation (the “Company”), and each of the undersigned holders (collectively,
the “Stockholders”) of (i) shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), and warrants to purchase Common Stock (the
“Warrants”) and (ii) the Company’s Series E Convertible Preferred Stock, par
value $1.00 per share (the “Series E Preferred Stock”), each of whom are parties
to any of the Prior Agreements (as such term is defined below) (such
Stockholders holding a sufficient number of shares of Common Stock, Warrants
and/or Series E Preferred Stock to take the actions provided for herein).

WHEREAS, the Company and the holders of the Company’s Series E Preferred Stock
(the “Series E Preferred Stockholders”) are parties to that certain Amended and
Restated Securities Purchase Agreement, dated as of December 1, 2006 (the
“December 2006 Agreement”);

WHEREAS, the Company and the holders of the Company’s Common Stock (the “Common
Stockholders”) are parties to that certain Stock Purchase Agreement, dated
September 28, 2005 (the “2005 Agreement,” and together with the December 2006
Agreement, the “Prior Agreements”);

WHEREAS, the Company previously entered into that certain Securities Purchase
Agreement, dated as of March 17, 2008 (the “Initial Closing Date”), with certain
investors (the “Initial Investors”), relating to the issuance of certain
Subordinated Convertible Promissory Notes (the “Initial Notes”) in an aggregate
principal amount of $5,250,000 (the “2008 Agreement”);

WHEREAS, the Company desires to sell to certain additional investors (the
“Subsequent Investors,” and together with the Initial Investors, the
“Investors”) a number of additional Notes (the “Subsequent Notes,” and together
with the Initial Notes, the “Notes”) on identical terms and conditions as
contained in the 2008 Agreement pursuant to that certain Joinder Agreement, of
even date herewith, by and among the Company and the Subsequent Investors listed
therein (the “Joinder Agreement”);

WHEREAS, Section 1.6 of the 2008 Agreement provides that before the Company may
sell any Subsequent Notes after the Initial Closing Date, the Company must offer
each Initial Investor the right to purchase a Subsequent Note in a principal
amount set forth in the 2008 Agreement (the “Special Purchase Right”);

WHEREAS, upon the occurrence of a Qualifying Investment (as defined in the
Notes), (i) the Notes are convertible into shares of Section 5(a) Preferred
Stock (as defined in the Notes), with the powers, designations, preferences and
rights (the “Preferred Terms”) set forth on Exhibit B of the Notes, and (ii) the
Company will issue to the Investors warrants to purchase Common Stock in
substantially the form attached to the Notes as Exhibit A (the “2008 Warrants”),
each in accordance with the terms of the 2008 Agreement and the Notes;



--------------------------------------------------------------------------------

WHEREAS, if no Qualifying Investment has occurred on or before the Outside Date
(as defined in the Notes), the Notes are convertible into shares of
Section 5(b) Preferred Stock (as defined in the Notes) with the Preferred Terms
set forth in Exhibit C of the Notes (the applicable series of preferred stock
designated pursuant to the Notes is referred to herein as the “Series F
Preferred Stock”);

WHEREAS, solely with respect to the issuance of the (i) the Notes (including,
without limitation, the Initial Notes and any Subsequent Notes issued pursuant
to the Special Purchase Right or a Qualifying Investment after the date hereof)
(ii) the Series F Preferred Stock upon conversion of the Notes, (iii) the 2008
Warrants in connection with a Qualifying Investment (if applicable), (iv) the
Common Stock upon conversion of the Series F Preferred Stock and (v) the Common
Stock upon exercise of the 2008 Warrants (if applicable), the Series E Preferred
Stockholders desire to waive (the “Series E Waiver”) the application and effect
of (1) Section 5(d)(iv) [Adjustment of Series E Conversion Price Upon Issuance
of Additional Shares of Common Stock] of the Certificate of Powers,
Designations, Preferences and Rights of the Series E Preferred Stock (the
“Series E Certificate of Designations”) and (2) Section 8(a) of each of the
warrants issued pursuant to the December 2006 Agreement (collectively, the
“December 2006 Warrants”);

WHEREAS, as contemplated in the Notes, upon a Conversion Event (as defined in
the Notes), the Company will file a certificate of powers, designations and
rights to designate the Series F Preferred Stock (the “Series F Certificate of
Designations”) with the Secretary of State of Delaware;

WHEREAS, in connection with the 2008 Agreement, the Company desires to amend its
Amended and Restated Certificate of Incorporation, as amended, to increase the
number of shares of Common Stock the Company is authorized to issue from
250,000,000 shares to 750,000,000 shares (the “Charter Amendment”);

WHEREAS, the Company has amended its 2004 Stock Incentive Plan, as amended (the
“Plan”) to increase the shares available for awards under the Plan to 80,000,000
shares of the Company’s Common Stock (the “Plan Amendment”); and

WHEREAS, the Stockholders desire to make certain consents, waivers and
ratifications in connection with (i) the 2008 Agreement and the transactions
contemplated thereby; (ii) the issuance of the Initial Notes to the Initial
Investors; (iii) the issuance of the Subsequent Notes (including, without
limitation, Subsequent Notes issued pursuant to the Special Purchase Right or a
Qualifying Investment after the date hereof) to the Subsequent Investors;
(iv) the terms of the Section 5(a) Preferred Stock and Section 5(b) Preferred
Stock, as set forth in the Notes; (v) the Series E Waiver (vi) the filing of the
Series F Certificate of Designations with the Secretary of State of Delaware;
(vii) the issuance of the Series F Preferred Stock and, if applicable, the 2008
Warrants, upon conversion of the Notes; (viii) the Charter Amendment; and
(ix) the Plan Amendment.

 

Consent and Waiver Agreement    2   



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto consent and
agree as follows:

1. Consents. Each undersigned Stockholder hereby consents to, ratifies and
confirms (a) the 2008 Agreement and the transactions contemplated thereby;
(b) the issuance of the Initial Notes to the Initial Investors; (c) the issuance
of the Subsequent Notes to the Subsequent Investors (including, without
limitation, Subsequent Notes issued pursuant to the Special Purchase Right or a
Qualifying Investment after the date hereof); (d) the terms of the
Section 5(a) Preferred Stock and Section 5(b) Preferred Stock, as set forth in
the Notes; (e) the filing of the Series F Certificate of Designations with the
Secretary of State of Delaware; (f) the issuance of the Series F Preferred Stock
and, if applicable, the 2008 Warrants, upon conversion of the Notes; (g) the
Charter Amendment and the transactions contemplated thereby; and (h) the Plan
Amendment and the transactions contemplated thereby. Each Stockholder
understands that his, her or its consent hereunder is irrevocable unless
otherwise agreed to in writing by the Company.

2. Series E Waiver. Each undersigned Series E Preferred Stockholder, solely with
respect to the issuance of (i) the Notes (including, without limitation, the
Initial Notes and any Subsequent Notes issued pursuant to the Special Purchase
Right or a Qualifying Investment after the date hereof), (ii) the Series F
Preferred Stock upon conversion of the Notes, (iii) 2008 Warrants in connection
with a Qualifying Investment (if applicable), (iv) the Common Stock upon
conversion of the Series F Preferred Stock and (v) the Common Stock upon
exercise of the 2008 Warrants (if applicable) on behalf of such Series E
Preferred Stockholder and his, her or its representatives, successors and
assigns hereby:

(a) waives the application and effect of Section 5(d)(iv) [Adjustment of
Series E Conversion Price Upon Issuance of Additional Shares of Common Stock] of
the Series E Certificate of Designations, and any rights, powers or preferences
such Series E Preferred Stockholder may have thereunder;

(b) waives the application and effect of Section 8(a) [Adjustments to Warrant
Price and Warrant Shares] of each December 2006 Warrant, and any rights such
Series E Preferred Stockholder may have thereunder;

(c) understands that his, her or its waiver hereunder is irrevocable unless
otherwise agreed to in writing by the Company; and

(d) acknowledges that, as a result of his, her or its waiver hereunder, the
Series E Conversion Price (as defined in the Series E Certificate of
Designations) and the Warrant Price (as defined in each December 2006 Warrant)
shall not be adjusted as a result of the issuance of the Notes (including,
without limitation, the Initial Notes and any Subsequent Notes issued pursuant
to the Special Purchase Right or a Qualifying Investment after the date hereof),
the Series F Preferred Stock and/or the 2008 Warrants (if applicable).

 

Consent and Waiver Agreement    3   



--------------------------------------------------------------------------------

3. Waiver of Provisions of December 2006 Agreements. Each undersigned Series E
Preferred Stockholder that is a party to the December 2006 Agreement, on behalf
of such Series E Preferred Stockholder hereby:

(a) hereby waives Section 3.1 [Right of First Refusal] of the December 2006
Agreement with respect to (i) the transactions contemplated by the 2008
Agreement and (ii) the issuance of any Subsequent Notes issued after the date
hereof (including, without limitation, the issuance of Subsequent Notes pursuant
to the Special Purchase Right or a Qualifying Investment);

(b) waives Sections 4.2 [Creation of Senior or Pari Passu Equity; Issuance of
Equity Securities], 4.9 [Restrictions on Indebtedness], 4.13 [Adjustments to
Warrants] and 4.14 [Credit Agreement] of the December 2006 Agreement, solely for
the purposes of effecting the transactions contemplated by the 2008 Agreement;

(c) waives Sections 4.7 [Change to Charter/By-laws] and 4.10 [Change in
Authorized Capital Stock] of the December 2006 Agreement, solely with respect to
the Charter Amendment;

(d) agrees that any grant or issuance of awards under the Plan after the Plan
Amendment is completed shall not be deemed to be “Additional Shares of Common
Stock” as such term is defined in the Certificate of Powers, Designations,
Preferences and Rights of the Series E Preferred Stock and the Warrants issued
in connection with the December 2006 Agreement if such grant or issuance
(i) complies with Section 4.12 [Issuance of Compensatory Equity Awards] of the
December 2006 Agreement, and (ii) does not exceed the maximum number of shares
available for awards under the Plan; and

(e) understands that his, her or its waiver and agreements hereunder are
irrevocable unless otherwise agreed to in writing by the Company.

4. Waiver of Provisions of the 2005 Agreement. Each undersigned Common
Stockholder that is a party to the 2005 Agreement on behalf of such Common
Stockholder hereby:

(a) waives Sections 3.4 [Right of First Refusal] of the 2005 Agreement with
respect to (i) the transactions contemplated by the 2008 Agreement, and (ii) the
issuance of any Subsequent Notes issued after the date hereof (including,
without limitation, the issuance of Subsequent Notes pursuant to the Special
Purchase Right or a Qualifying Investment);

(b) waives 4.2 [Creation of Senior or Pari Passu Equity; Issuance of Equity
Securities], 4.9 [Restrictions on Indebtedness] and 4.13 [Adjustments to
Warrants] of the 2005 Agreement, solely for the purposes of effecting the
transactions contemplated by the 2008 Agreement;

(c) waives Sections 4.7 [Change to Charter/By-laws] and 4.10 [Change in
Authorized Capital Stock] solely with respect to the Charter Amendment; and

 

Consent and Waiver Agreement    4   



--------------------------------------------------------------------------------

(d) understands that his, her or its waiver hereunder is irrevocable unless
otherwise agreed to in writing by the Company.

5. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed via
facsimile, which shall be deemed an original.

6. Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity or
enforceability of any other provision and of the entire Agreement shall not be
affected.

7. Enforceability. Upon execution of this Agreement by the undersigned
Stockholders, the validity of any waiver, consent or amendment made hereunder
shall be unaffected by the failure of any one or more stockholders of the
Company to execute this Agreement.

8. Governing Law. This Agreement is made under, shall be governed by and
construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be performed solely therein, without giving
effect to principles or conflicts of laws.

9. Further Assurances. Following the date hereof, each party shall execute,
deliver, acknowledge and file, or shall cause to be executed, acknowledged,
delivered and filed, all such further instruments, certificates and other
documents and shall take, or cause to be taken, such other actions as may
reasonably be requested by any other party in order to carry out the provisions
of this Agreement.

10. Confidentiality. Each undersigned Stockholder hereby agrees that, except as
required by law, to hold in confidence the 2008 Agreement, this Agreement, all
of the terms thereof and all of the transactions contemplated thereby and hereby
until such time as the material terms thereof and hereof are publicly disclosed
by the Company (which the Company agrees to do in compliance with applicable
law).

[Signature pages follow]

 

Consent and Waiver Agreement    5   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: VERTICAL COMMUNICATIONS, INC. By:  

/s/ Kenneth M. Clinebell

  Kenneth M. Clinebell   Chief Financial Officer and Secretary



--------------------------------------------------------------------------------

STOCKHOLDERS: PATHFINDER VENTURES IV, L.L.C. By:   RRS Investments II, L.L.C.,
an   Arizona limited liability company By:   Stolworthy Revocable Trust, its
Manager   By:  

/s/ R. Randy Stolworthy

    R. Randy Stolworthy, its Trustee



--------------------------------------------------------------------------------

SPECIAL SITUATIONS FUND III QP, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director

SPECIAL SITUATIONS FUND III, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director

SPECIAL SITUATIONS CAYMAN FUND, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director

SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director

SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.

By:

 

/s/ David Greenhouse

Name:

 

David Greenhouse

Title:

 

Managing Director



--------------------------------------------------------------------------------

/s/ Claudio Chiuchiarelli

CLAUDIO CHIUCHIARELLI

/s/ Jacqueline Chiuchiarelli

JACQUELINE CHIUCHIARELLI